Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 5/12/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Applicant amended independent claims 9 and 17 such that the imaging unit is implanted in the eye.  These claims, and those claims depending from them, specifically claims 9-13 and 17, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. As seen in the reply filed on 2/26/2021 by the applicant responsive to the Lack of Unity mailed on 2/4/2021, the applicant elected Species B, wherein the imaging unit is NOT implanted and is part of a wearable device. This election was made without traverse in the same reply. To be clear, the applicant explicitly did not elect Species A, wherein the imaging unit is implanted.  Since all claims are now directed to an unelected Species, all claims are considered withdrawn, and no claims are currently pending, and the reply is considered non-responsive.  See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792